Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious a throttle as claimed, particularly including”
“a plurality of sets of shape memory alloy wires, extending between the upstream flange and the downstream flange and that are circumferentially aligned about the upstream flange and the downstream flange and are exterior to the flexible sheath, the plurality of sets of shape memory alloy wires configured to contact an outer boundary of the flexible sheath, wherein:
a first set of the plurality of sets of shape memory alloy wires form a first profile when exposed to a first temperature, thereby causing the flexible sheath to form the first profile, the first profile having a first internal diameter; and
a second set of the plurality of sets of shape memory alloy wires form a second profile when exposed to a second temperature that is lower than the first temperature, thereby causing the flexible sheath to form the second profile, the second profile having a second internal diameter that is smaller than the first internal diameter.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,409,147 discloses a throttle having a flexible sheath (16) extending between an upstream flange (12) and a downstream flange (14), where the shape of the sheath is determined by a body of thermally reactive material (18).
US 2016/0305368 discloses a throttle having a flexible sheet (11) which is attached directly to a spring memory alloy wire (13) which changes shape with changing temperature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
8/12/22